DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to: 

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,092,938. Although the claims at issue are not identical, in the opinion of the examiner, they are not patentably distinct from each other because the slight differences in wording, terminologies or meanings would have been obvious to one of ordinary skill in the art at the time the invention was made and would not have altered the scope in a meaningful way that would provide for the need for a separate patent. This is explained further below.


Pending claim 1 recites an occupancy sensing lighting control system comprising:
an electric lighting fixture configured to illuminate a surrounding area;
a wireless communication unit associated with said electric lighting fixture and configured for operating at least in a radio frequency communication band of 50 MHz to 6 GHz;
a signal-generating device configured for generating control signals detectable by a mobile cellular phone device which is located within the surrounding area and is not being in an active call mode;
a signal detector configured to detect communication signals generated by said mobile cellular phone device;
an occupancy condition generating device configured to determine occupancy condition in response to a detection of said communication signals; and
a load control device configured to control a current supplied to said electric lighting fixture.


Patented claim 1, of U.S. 11,092,938, recites a n occupancy sensing lighting control system comprising:
an electric lighting fixture configured to illuminate a space;
a wireless communication unit associated with said electric lighting fixture and configured for operating at least in a radio frequency communication band of 50 MHz to 6 GHz, said wireless communication unit comprising a signal-generating device configured for generating periodic control signals detectable by a mobile cellular phone device located within the illuminated space and being in a standby or idle mode, and a signal detector configured to detect communication signals generated by said mobile cellular phone device;
an occupancy condition generating device configured to determine occupancy condition in response to a detection of said communication signals;
a load control device configured to control a current supplied to said electric lighting fixture; and
a memory unit configured to store identification information associated with said mobile cellular phone device.

	The differences between the patented claim and the pending claim have been notated. 

It is noted that pending claim 1 does not require a memory, as is required by patented claim 1 and therefore pending claim 1 appears to be broader in scope and therefore is anticipated by the more limited patented claim 1.

Further, pending claim 1 recites a “surrounding area” whereas patented claim 1 recites a “space”, both obvious variations of one another because a space is an area and an area is a space.

Further, pending claim 1 requires the mobile phone to not be in an active call, whereas patented claim 1 requires the mobile phone to be in either an idle or standby mode. It would be obvious to one of ordinary skill in the art at the time the invention was made that when a phone is not in an active call mode, that the phone would be sitting idle or passively awaiting a user to make a call or the phone to receive a call, therefore not being in an active call is believed to be an obvious implementation of the phone being in either an active or standby mode.


Pending claim 12 recites an occupancy sensing lighting fixture comprising:
a light source configured to illuminate a surrounding area;
a wireless communication unit configured for operating at least in a radio
frequency communication band of 50 MHz to 6 GHz and comprising a signal-generating device configured for generating control signals detectable by a mobile cellular phone device located within the surrounding area and not being in an active call mode;
a signal detector configured to detect communication signals generated by said mobile cellular phone device;
an occupancy condition generating device configured to determine occupancy condition in response to a detection of said communication signals; and
 	a load control device connected between an electrical power source and said light source and configured to control a current supplied to said light source.

	
Patented claim 11, U.S. Patent No. 11,092,938 recites an occupancy sensing lighting fixture comprising:
	a light source configured to illuminate a space;
a wireless communication unit configured for operating at least in a radio
frequency communication band of 50 MHz to 6 GHz and comprising a signal-generating device configured for generating periodic control signals detectable by a mobile cellular phone device located within the illuminated space and being in a
standby or idle mode;
a signal detector configured to detect communication signals generated by said mobile cellular phone device;
an occupancy condition generating device configured to determine occupancy
condition in response to a detection of said communication signals; and
a load control device connected between an electrical power source and said
light source and configured to control a current supplied to said light source.

	The differences between pending claim 12 and patented claim 11 appear to be commensurate with the differences between pending and patented claim 1, as the rational as set forth above, with respect to those claims, is applied herein with respect to pending claim 12 and patented claim 11.

	
Pending claim 18 recites a method of communicating with building occupants, comprising the steps of:
 	providing an electric lighting fixture configured to illuminate a surrounding
area;
sending directional control signals from said electric lighting fixture towards
said surrounding area;
detecting a presence of a mobile cellular phone device being not in an active
call mode within said surrounding area;
changing the amount of electric power delivered to said electric lighting fixture;
and
triggering an audible or visual signal in response to a detection of the
presence of said mobile cellular phone device.


Patented claim 18 recites a method of communicating with building components, comprising the steps of:
providing an electric lighting fixture configured to illuminate an area;
sending periodic directional control signals from said electric lighting fixture
towards said area;
detecting a presence of a mobile cellular phone device in a standby or idle
mode within said area;
changing the amount of electric power delivered to said electric lighting fixture;
and
providing an audio or visual alarm to a user of said mobile cellular phone
device.

	With respect to pending claim 18, this claim requires a “surrounding” area whereas patented claim 18 is broader and only claims an “area”. Further, pending claim 18 does not require “periodic” directional signals, whereas patented claim 18 does. Further, the rational as set forth with respect to the comparison of the other independent claims is further set forth herein. Further, pending claim 18 requires an audible or visual alarm when a person is detected via the mobile phone, whereas patented claim 18 only requires an audio or visual alarm to be triggered to a user of the mobile phone and does not require the specifics of when the person is detected. In the opinion, this represents yet another slight difference that would have been obvious to one of ordinary skill in the art at the time the invention was made.

	The features of pending claims 2 and 3 are believed to be adequately anticipated by the combination of features with respect to patented claims 1 and 2.

	The features of pending claim 4 are believed to be adequately anticipated by the combination of features with respect to patented claim 3.

The features of pending claim 5 are believed to be adequately anticipated by the combination of features with respect to patented claim 4.
The features of pending claim 6 are believed to be adequately anticipated by the combination of features with respect to patented claim 5.

The features of pending claim 7 are believed to be adequately anticipated by the combination of features with respect to patented claim 6.

The features of pending claim 8 are believed to be adequately anticipated by the combination of features with respect to patented claim 7.

The features of pending claim 9 are believed to be adequately anticipated by the combination of features with respect to patented claim 8.

The features of pending claim 10 are believed to be adequately anticipated by the combination of features with respect to patented claim 9.

The features of pending claim 11 are believed to be adequately anticipated by the combination of features with respect to patented claim 10.

The features of pending claim 13 are believed to be adequately anticipated by the combination of features with respect to patented claim 12.

The features of pending claim 14 are believed to be adequately anticipated by the combination of features with respect to patented claim 13.

The features of pending claim 15 are believed to be adequately anticipated by the combination of features with respect to patented claim 14.

The features of pending claim 16 are believed to be adequately anticipated by the combination of features with respect to patented claim 16.

The features of pending claim 17 are believed to be adequately anticipated by the combination of features with respect to patented claim 17.

The features of pending claim 19 are believed to be adequately anticipated by the combination of features with respect to patented claim 19.

The features of pending claim 20 are believed to be adequately anticipated by the combination of features with respect to patented claim 20.


References Considered but Not Relied Upon
The following references were considered but were not relied upon with respect to any art rejections:

(1)	KOIZUMI, JP 4146612 B2, which discloses that a user activates the mobile terminal T based on a trigger signal from the management site S1, for example, a function of automatically transmitting a telephone call signal when approaching a visited place, Select a desired function from various functions installed in the mobile terminal T such as a remote control function that turns on the air conditioner and lighting when approaching, and set it to be activated by receiving a trigger signal Keep it.;

(2)	LIU, CN-102122403-A, which discloses,  [0045], that a terminal state sensing module 213, and the state adjusting module 212 is used for sensing wireless terminal is in the detection range of the Bluetooth device, if it does not sense the presence of wireless terminal exceeds a predetermined number of times. then cutting off the power supply of electric appliance controlled by the Bluetooth device and the Bluetooth device, i.e., wherein the Bluetooth device real time detecting the position state of the wireless terminal, when the client is in the room, keeping power delivery, if the client portable wireless terminal leaves the room, it automatically cuts off the power so as to reach the effect of saving electricity.;
(3)	HERRALA, U.S. Patent Application Publication No. 2012/0154115, which discloses, in [0004], that there is provided a method for controlling access in a location tracking system, the method comprising: tracking, by a location tracking apparatus, location of at least one mobile tag in a coverage area of the location tracking system; detecting presence of the mobile tag in a determined area comprising at least one access-controlled entity, wherein each access-controlled entity is associated with an access control apparatus; and in response to the detection of the mobile tag in the determined area, activating the access control apparatus to initiate establishment of a wireless communication connection with the mobile tag so as to negotiate about access to the access-controlled entity, wherein the activation is carried out by transmitting an activation signal from the location tracking apparatus to the access control apparatus.; 

(4)	YANG, CN-201830434-U, which discloses a coordinated control device of incoming calling signals. Voltage signals of a fixed-line telephone when a phone calls in or electromagnetic signals of a mobile phone when a phone calls in are detected by a signal detector, meanwhile, a signal transmitter transmits control signals to home appliances. The coordinated control device of incoming calling signals automatically shuts down home appliances or makes home appliances silent so as to make it convenient to answer calls; the coordinated control device of incoming calling signals eliminates troubles for taking time to shut down home appliances or make home appliances silent when a call is coming, is convenient and practical.; and

(5)	COMERFORD, CN-101652732-A, which discloses, in Figure 7, a comfort choice thermostat 101, the thermostat configuration forming the Blue Tooth TM from the cellular phone 701, react ZigbeeTM or other radio frequency (" RF ") identification signal, the signal is selected by a life mode comfortable thermostat 100 for uniquely identifying the presence and individual predetermined temperature degree of preference in the space. under the comfortable life in the thermostat is selected, as same as in the example of the above, these preference corresponding to the personal is " home " and " away " life lifestyle activity comfort selection button 101 selects the temperature. In a cellular telephone embodiment, thermostat 100 can detect in the home, office or other occupied space in the cellular phone 701, and is associated with the cellular telephone 701 personal preferences setting corresponding " home temperature is selected. when it leaves the space, life way comfortable selecting thermostat 100 can record the loss of identification signal away from the personal cellular phone, and the personal setting corresponding set " away ". in use of such cellular phone control life mode comfortable selecting thermostat 100 building or home, for which cellular telephone or call for has been detected and previously registered cellular phone 701, can set any given combination of setting priority. remaining space in any cellular telephone cellular telephone capable of non-parallax certain individuals leave, even if the cellular phone with higher priority, thereby preventing still occupies the other remaining space of the personal lower returns " away " setting. Furthermore, as in the car key remote control 601 example, the life is 13.; and

(6)	ISHIKAWA, JP-07312776-A, which discloses, the Abstract, that a communication means, it automatically opens and closes the door of the entrance and exit by simply carrying it. [Structure] A mobile phone 1-1, 1-2, ... Is a simple mobile phone carried by an individual, and a plurality of indoor base stations 2-1 arranged indoors to perform wireless communication with the mobile station. 2-2, and the mobile station is detected from the exchange 4 to which the plurality of indoor base stations are connected via a communication line, and the mobile station is detected from the intermittent communication between the mobile station and the indoor base station through the exchange. A management device 5 for individually managing entry / exit of a person who carries the station, and door opening / closing devices 7-1, 7-2 for opening / closing doors 8-1, 8-2, ... Based on the communication information with the indoor base station arranged near the entrance and exit, the management device 5 determines permission to enter and exit the room and controls the door opening and closing device. Each person can use a simple mobile phone as a communication means to automatically enter a room and open and close the door.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        September 24, 2022
/RDH/